Case 16-19075   Doc 46   Filed 01/13/20 Entered 01/13/20 10:04:52   Desc Main
                          Document     Page 1 of 14
Case 16-19075   Doc 46   Filed 01/13/20 Entered 01/13/20 10:04:52   Desc Main
                          Document     Page 2 of 14
Case 16-19075   Doc 46   Filed 01/13/20 Entered 01/13/20 10:04:52   Desc Main
                          Document     Page 3 of 14
Case 16-19075   Doc 46   Filed 01/13/20 Entered 01/13/20 10:04:52   Desc Main
                          Document     Page 4 of 14
Case 16-19075   Doc 46   Filed 01/13/20 Entered 01/13/20 10:04:52   Desc Main
                          Document     Page 5 of 14
Case 16-19075   Doc 46   Filed 01/13/20 Entered 01/13/20 10:04:52   Desc Main
                          Document     Page 6 of 14
Case 16-19075   Doc 46   Filed 01/13/20 Entered 01/13/20 10:04:52   Desc Main
                          Document     Page 7 of 14
Case 16-19075   Doc 46   Filed 01/13/20 Entered 01/13/20 10:04:52   Desc Main
                          Document     Page 8 of 14
Case 16-19075   Doc 46   Filed 01/13/20 Entered 01/13/20 10:04:52   Desc Main
                          Document     Page 9 of 14
Case 16-19075   Doc 46   Filed 01/13/20 Entered 01/13/20 10:04:52   Desc Main
                          Document     Page 10 of 14
Case 16-19075   Doc 46   Filed 01/13/20 Entered 01/13/20 10:04:52   Desc Main
                          Document     Page 11 of 14
Case 16-19075   Doc 46   Filed 01/13/20 Entered 01/13/20 10:04:52   Desc Main
                          Document     Page 12 of 14
Case 16-19075   Doc 46   Filed 01/13/20 Entered 01/13/20 10:04:52   Desc Main
                          Document     Page 13 of 14
Case 16-19075   Doc 46   Filed 01/13/20 Entered 01/13/20 10:04:52   Desc Main
                          Document     Page 14 of 14
